Case 2:21-cv-00406-MTL Document 21 Filed 04/06/21 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

 

for the
)
)
James Bonham
Plaintiff(s) )
Vv. Civil Action No. CV 21-00406-PHX-MTL
)
)
Bank of America National Association
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)

   

coe fae Holly A. Sutto
7121 W. Camino De Oro
Peroria, AZ 85383

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

James Bonham
6943 W. Planada Lane
Glendale, Arizona 85310

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

 

Signature of Clerk or Deputy Clerk

 
Case 2:21-cv-00406-MTL Document 21 Filed 04/06/21 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

 

for the
)
)
James Bonham
Plaintiff(s) )
v. Civil Action No. CV 21-00406-PHX-MTL
)
)
Bank of America National Association
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: Defendant's name and address)

John S. Sutto, Jr. <a
7121 W. Camino De Oro
Peroria, AZ 85383

  

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

James Bonham

6943 W. Planada Lane
Glendale, Arizona 85310

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: _

 

 

 

Signature of Clerk or Deputy Clerk
